ON RETURN TO REMAND
TYSON, Judge.
On December 28, 1990, this court remanded this cause for a hearing pursuant to the opinion of the United States Supreme Court in Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), in order for the circuit court to determine whether a new trial should be granted, or whether the State of Alabama could supply race-neutral explanations for its jury strikes in this appellant’s original trial proceeding. 574 So.2d 1049.
Pursuant to our order of remand, the circuit court did on February 22, 1991, file its return in this court, which reads as follows:
“ORDER
“This cause having been remanded to the Circuit Court of the Twenty Eighth Judicial Circuit of Alabama by the Alabama Court of Criminal Appeals for this Court to determine whether or not a prima facie showing has been established under Batson v. Kentucky, 476 U.S. 79 [106 S.Ct. 1712, 90 L.Ed.2d 69] (1986), and further to afford the prosecution an opportunity to come forward with race-neutral explanations, if any, for its use of its peremptory strikes.
“After hearing, and after a prima facie showing having been made under Batson, supra, the State was not able to come forward with race-neutral explanations for its peremptory strikes and it could not satisfy its burden of proof as needed by Batson.
“This court having complied with the orders and directions on remand and having made its findings in writing now awaits further orders from the Court of Criminal Appeals.
“Done this 20th day of February, 1991.
“/s/ James H. Reid
“Circuit Judge”
In view of the above order, this cause is reversed and the case is remanded for a new trial.
REVERSED AND REMANDED FOR NEW TRIAL.
All the Judges concur.